Name: Council Implementing Regulation (EU) NoÃ 233/2011 of 10Ã March 2011 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  cooperation policy;  Africa;  rights and freedoms
 Date Published: nan

 11.3.2011 EN Official Journal of the European Union L 64/13 COUNCIL IMPLEMENTING REGULATION (EU) No 233/2011 of 10 March 2011 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex III to that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be included in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 1. ANNEX Persons and entities referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. Mr. Mustafa Zarti born on 29 March 1970, Austrian citizen (passport no. P1362998, valid from 6 November 2006 until 5 November 2016) Closeness of association with regime and vice chief executive of Libyan Investment Authority , board member of the National Oil Corporation, head of oil company Tamoil  and vice chairman of First Energy Bank in Bahrain. (1) Entities Name Identifying information Reasons Date of listing 1. Central Bank of Libya (CBL) Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 2. Libya Africa Investment Portfolio Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, Libya Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 3. Libyan Foreign Bank Under control of Muammar Qadhafi and his family and a potential source of funding for his regime. (1) 4. Libyan Housing and Infrastructure Board (HIB) Tajora, Tripoli, Libya Legislation number: 60/2006 by Libyan General Peoples Committee Tel: +218 21 369 1840, Fax: +218 21 369 6447 http://www.hib.org.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) 5. Libyan Investment Authority (LIA, a.k.a. Libyan Arab Foreign Investment Company (LAFICO)) I Fateh Tower Office No.99 22nd Floor, Borgaida Street, Tripoli, 1103 Libya, Phone: 218 21 336 2091, fax: 218 21 336 2082, www.lia.ly Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. (1) (1) Date of Adoption